Case 1:19-cr-00366-LGS Document 216-1 Filed 06/15/21 Page 1 of 3




        Exhibit A
          Case 1:19-cr-00366-LGS Document 216-1 Filed 06/15/21 Page 2 of 3




            DEFENDANT’S PROPOSED PRELIMINARY JURY INSTRUCTIONS

                 This is a criminal case. It is brought in the name of the United States against

Stephen M. Calk. The fact that the prosecution is brought in the name of the United States does

not entitle the Government to any greater consideration than that accorded to Mr. Calk. All

parties stand as equals here in court. Moreover, Mr. Calk is presumed innocent and the

Government at all times bears the burden of proof beyond a reasonable doubt.

                 You must keep an open mind throughout this trial and consider all of the evidence

as it presented to you. At this time, I am going to give you a very brief summary of the charges

and relevant law. After you have heard all of the evidence, I will instruct you in greater detail on

the law that you must apply to the facts as you find them. If there are any differences between

these preliminary instructions and the final instructions at the end of trial, the final instructions

will be controlling, meaning that those final instructions are the ones you must follow in your

deliberations.

                 Mr. Calk is charged with two crimes: (1) financial institution bribery and (2)

conspiracy to commit financial institution bribery. Each is a separate offense or crime. You

must, therefore, consider each charge separately and you must return a separate verdict on each

charge.

                 The first charge is financial institution bribery; the Government alleges that Mr.

Calk, while the Chairman and CEO of The Federal Savings Bank and National Bancorp,

corruptly solicited and received assistance in obtaining a volunteer position with the Donald J.

Trump presidential campaign and a senior position with the then-incoming presidential

administration, intending to be influenced and rewarded in connection with the extension of

loans to Paul Manafort. Among the matters you will be asked to consider at the end of the trial is




KL3 3343461.1
        Case 1:19-cr-00366-LGS Document 216-1 Filed 06/15/21 Page 3 of 3




whether the government has proven beyond a reasonable doubt that Mr. Calk sought or received

a bribe from Mr. Manafort in exchange for causing the bank to extend loans to Mr. Manafort.

You will also be asked to evaluate Mr. Calk’s intent – in particular whether the government has

proven beyond a reasonable doubt that he intended to be influenced by the alleged bribe and

acted “corruptly,” that is, with a bad or evil state of mind, knowing he was doing something

wrong. And you will be asked to consider, among other things, whether the alleged bribe

received from Mr. Manafort had a value of more than $1,000.

               The second charge is a conspiracy charge; the Government alleges that from

around July 2016, until around January 2017, Mr. Calk conspired to commit financial institution

bribery, meaning that he agreed with one or more other people to commit the first charge. A

conspiracy is an agreement of two or more persons to join together to accomplish some unlawful

purpose. Among the matters you will be asked to consider at the end of the trial is whether the

government has proven beyond a reasonable doubt that Mr. Calk knowingly and willfully joined

a conspiracy to commit financial institution bribery.

               Again, I will provide you at the end of the case with far more detailed instructions

regarding these matters and other important legal principles. I provide you with this preliminary

summary merely to give you some guideposts at the outset.




                                                 2
